DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest an apparatus, method, non-transitory computer readable medium, and system comprising: acquire, from a case database in which medical examination data including examination values registered in time series is registered for each patient, the medical examination data of a medical examination target patient and a plurality of comparative cases that are the medical examination data of comparison targets; assign the plurality of comparative cases to a plurality of groups comprising a first group and the second group on the basis of a treatment outcome of each of the comparative cases, wherein the treatment outcome is determined according to a length of a treatment period of each of the comparative cases or the number of variance occurrence of each of the comparative cases, wherein the treatment outcome of at least one of first comparative cases assigned to the first group is less than a first value, and the treatment outcome of at least one of second comparative cases assigned to the second group is equal to or greater than the first value; determine a display form among a plurality of display forms comprising a first display form and a second display form for each of the plurality of comparative cases according to the treatment outcome of each of the plurality of comparative cases, wherein the first display form is determined for the at least one of first comparative cases for the first group, the second display form is determined for the at least one of second comparative cases for the second group, and the first display form is different from the second display; generate comparative case result information indicating the treatment outcome of each of the plurality of comparative cases according to the display form of each of the plurality of comparative cases, wherein the comparative case result information comprises first comparative , as recited in independent claims 1 and 20-22, and an apparatus comprising: acquire, from a case database in which medical examination data comprising examination values registered in time series is registered for each patient, the medical examination data of a medical examination target patient and a plurality of comparative cases that are the medical examination data of comparison targets; set a plurality of rectangular regions including first rectangular region and second rectangular region by dividing a two-dimensional region having two axes of the examination value and an acquisition date of the examination value in units of the examination value and units of the acquisition date, assign the plurality of comparative cases to a plurality of groups comprising a first group and the second group, wherein the examination value of at least one of first comparative cases assigned to the first group is present within the first rectangular region, and the examination value of at least one of second comparative cases is present within the second rectangular region; determine a display form among a plurality of display fonns comprising a first display form and a second display fonn for each of the plurality of groups on the basis of an index value according to a treatment outcome of a comparative case assigned to each of the plurality of groups, wherein the treatment outcome is determined according to a length of a treatment period of each of the comparative cases or the number of variance occurrence of each of the comparative cases, wherein the first display form is determined on the basis of a first index value according to a treatment outcome of the at least one first comparative cases for the first group, the second display form is determined on the basis of a second index value according to a treatment outcome of the at least one second comparative cases for the second group, wherein the first index value is less than a first value, and the second index value is .

The closest prior art found during extensive searching was Hochberg, et al. (US 2004/0172225 A1), which discloses clustering patient graphs showing outcomes together by shifting patient time series together so it is shown two patients likely share one genotype of a disease and the other two patients likely share a different genotype of the disease (Figures 3-4, ¶ 0018, 0035), and Rothman, et al. (US 2012/0116180 A1), which discloses comparing a current patient trajectory graph to a standard patient trajectory graph over time, where the standard patient trajectory graph is above the current patient trajectory graph  (Figure 6).  Hochberg/Rothman however fail to teach or suggest an apparatus, method, non-transitory computer readable medium, and system comprising: acquire, from a case database in which medical examination data including examination values registered in time series is registered for each patient, the medical examination data of a medical examination target patient and a plurality of comparative cases that are the medical examination data of comparison targets; assign the plurality of comparative cases to a plurality of groups comprising a first group and the second group on the basis of a treatment outcome of each of the comparative cases, wherein the treatment outcome is determined according to a length of a treatment period of each of the comparative cases or the number of variance occurrence of each of the comparative cases, wherein the treatment outcome of at least one of first comparative cases assigned to the first group is less than a first value, and the treatment outcome of at least one of second comparative cases assigned to the second group is equal to or greater than the first value; determine a display form among a plurality of display forms comprising a first display form and a second display form for each of the plurality of comparative cases according to the treatment , as recited in independent claims 1 and 20-22, and an apparatus comprising: acquire, from a case database in which medical examination data comprising examination values registered in time series is registered for each patient, the medical examination data of a medical examination target patient and a plurality of comparative cases that are the medical examination data of comparison targets; set a plurality of rectangular regions including first rectangular region and second rectangular region by dividing a two-dimensional region having two axes of the examination value and an acquisition date of the examination value in units of the examination value and units of the acquisition date, assign the plurality of comparative cases to a plurality of groups comprising a first group and the second group, wherein the examination value of at least one of first comparative cases assigned to the first group is present within the first rectangular region, and the examination value of at least one of second comparative cases is present within the second rectangular region; determine a display form among a plurality of display formss comprising a first display form and a second display form for each of the plurality of groups on the basis of an index value according to a treatment outcome of a comparative case assigned to each of the plurality of groups, wherein the not have been motivated to include these missing elements in an embodiment in the Hochberg/Rothman disclosures because they do not describe displaying a medical examination target patient graph showing a time-series change in each of the examination values of the medical examination target patient and the comparative case result information comprising the first comparative case result information and the second comparative case result information on a display screen so as to overlap each other, wherein the treatment outcome of at least one of first comparative cases assigned to the first group is less than a first value, and the treatment outcome of at least one of second comparative cases assigned to the second group is equal to or greater than the first value, or displaying a medical examination target patient graph showing a time-series change in each of the examination values of the medical examination target patient and the heat map so as to overlap each other, wherein the heat map shows rectangular regions which are distinguished according to the display form of each of the plurality group, wherein the first rectangular region is generated according to the first , as recited in independent claims 1 and 20-22, and an apparatus comprising: acquire, from a case database in which medical examination data comprising examination values registered in time series is registered for each patient, the medical examination data of a medical examination target patient and a plurality of comparative cases that are the medical examination data of comparison targets; set a plurality of rectangular regions including first rectangular region and second rectangular region by dividing a two-dimensional region having two axes of the examination value and an acquisition date of the examination value in units of the examination value and units of the acquisition date, assign the plurality of comparative cases to a plurality of groups comprising a first group and the second group, wherein the examination value of at least one of first comparative cases assigned to the first group is present within the first rectangular region, and the examination value of at least one of second comparative cases is present within the second rectangular region; determine a display form among a plurality of display fonns comprising a first display form and a second display fonn for each of the plurality of groups on the basis of an index value according to a treatment outcome of a comparative case assigned to each of the plurality of groups, wherein the treatment outcome is determined according to a length of a treatment period of each of the comparative cases or the number of variance occurrence of each of the comparative cases, wherein the first display form is determined on the basis of a first index value according to a treatment outcome of the at least one first comparative cases for the first group, the second display form is determined on the basis of a second index value according to a treatment outcome of the at least one second comparative cases for the second group, wherein the first index value is less than a first value, and the second index value is equal to or greater than the first value; generate a heat map, in which the rectangular regions are distinguished according to the display form of each of the plurality group, wherein the first rectangular region is generated according to the first display form, and wherein the second rectangular region is generated according to the second display form; and perform control to display a medical examination target patient graph showing a time-series change in each of the examination values of the medical examination target patient and the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626